DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 15, 17-26, 28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 13, it recites, among other features, “wherein the plurality of sensing electrodes comprises first sensing electrodes and second sensing electrodes, each first sensing electrode is connected at a first side of the touch region to one of the sensing electrode traces, each second sensing electrode is connected at a second side of the touch region to one of the sensing electrode traces that is different from the sensing electrode traces connected to the first sensing electrodes, wherein the first and second sides are two opposite sides of the touch region, and
wherein the plurality of driving electrode traces are disposed in a different layer from the plurality of sensing electrode traces, and in an area of the trace region where both the sensing electrode traces and the driving electrode traces are arranged, orthogonal projections of at least some of the sensing electrode traces onto the base substrate partially overlap orthogonal projections of the driving electrode traces onto the base substrate”.
The Prior Art discloses overlapping electrode traces of the same type.  The Prior Art does not disclose overlapping electrode traces of different types in different layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 22, 2021